DETAILED ACTION
Applicant’s response filed on February 15, 2022 is acknowledged in response to the Office action mailed on August 19, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
Claim 1 is pending. 
Claim 1 is allowed.

Withdrawn Rejections

The rejection of claims 1and 6 under 35 U.S.C. 103(a) as being unpatentable over Schwid et al. (Quantitative assessment of sustained-release 4-aminopyridine for symptomatic treatment of multiple sclerosis, Neurolog, 1997 48:817-821), as evidenced by Declaration filed on 12/21/2012 in Application 12626085 (hereby named D'085) in view of Carstensen et al. (“Physical Principles of Tablets.” Advanced Pharmaceutical Solids. CRC Press, 2000. 424–443) Mulye (US 7179486B1)  and Ansel (Pharmaceutical Dosage Forms And Drug Delivery Systems 1995) is withdrawn.
The rejection of claims 1and 6 under 35 U.S.C. 103(a) as being unpatentable Potter et al. (Randomized Double-blind Crossover Trial of Fampridine-SR (Sustained Release 4-Aminopyridine) in Patients with Incomplete Spinal Cord Injury" Journal of Neurotrauma (1998) vol I5, no 10, p 837) as evidenced by Declaration filed on 12/21/2012 in Application 12626085 (hereby named D'085) in view of Carstensen et al. (“Physical Principles of Tablets.” Advanced Pharmaceutical Solids. CRC Press, 2000. 
The rejection of claims 1and 6 under 35 U.S.C. 103(a) as being unpatentable Segal et al (Absorption Characteristics of Sustained-release 4-Aminopyridine (Fampridine 5R) in Patients with Chronic Spinal Cord injury" Journal of Clinical Pharmacology (2000) 40(4): 402-409) as evidenced by Declaration filed on 12/21/2012 in Application 12626085 (hereby named D'085) in view of Carstensen et al. (“Physical Principles of Tablets.” Advanced Pharmaceutical Solids. CRC Press, 2000. 424–443) Mulye (US 7179486B1) and Ansel (Pharmaceutical Dosage Forms And Drug Delivery Systems 1995) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a process for preparing sustained release 4-aminpyridine tablets having from 1.25% wt to 3.125% wt % 4-aminopyridine consisting essentially of the steps of: (a) milling 4-aminopyrdine to produce a particle size distribution such that 90% of the 4-aminopyridine particles are smaller than 300 um, 50% of the 4-aminopyridine particles are smaller than 150 um, and 10% of the 4-aminopyridine particles are smaller than 50 um, (b) blending the 4-aminpyridine from step (a) with a rate-controlling polymer, a diluent and a glidant, by dry blending said materials for about from 10 to about 55 minutes, to form a blend, (c) adding a lubricant to the blend formed in step (b) and blending said materials for a further 5 minutes to form a final blend,  (d) compressing the final blend formed in step (c) to form one or 
Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.